[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Wammes, Slip Opinion No. 2018-Ohio-3906.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2018-OHIO-3906
                          IN RE APPLICATION OF WAMMES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as In re Application of Wammes, Slip Opinion No.
                                    2018-Ohio-3906.]
Attorneys—Character and Fitness—Application to register as a candidate for
        admission to the practice of law—Delinquent-child adjudication—Pending
        application to take the bar exam approved—Applicant may apply to take
        the February 2019 bar exam.
   (No. 2018-0494—Submitted May 22, 2018—Decided September 27, 2018.)
   ON REPORT by the Board of Commissioners on Character and Fitness of the
                                Supreme Court, No. 697.
                              _______________________
        Per Curiam.
        {¶ 1} Applicant, Brison Deverick Wammes, of Cincinnati, Ohio, applied in
November 2016 to register as a candidate for admission to the practice of law in
                             SUPREME COURT OF OHIO




Ohio and to take the July 2018 bar examination. He was expected to graduate from
the Salmon P. Chase College of Law at Northern Kentucky University in May 2018.
       {¶ 2} Two members of the Cincinnati Bar Association admissions
committee interviewed Wammes in September 2017, and the committee issued a
provisional report recommending that his character and fitness be approved.
Because Wammes had been adjudicated a delinquent child for conduct that would
be a felony if committed by an adult, his application was submitted to the Board of
Commissioners on Character and Fitness for review in accordance with Gov.Bar R.
I(11)(D)(5)(a) and I(12).
       {¶ 3} A three-member panel appointed by the board conducted a hearing on
January 18, 2018. At the hearing, Wammes testified that in the fall of 2007, when
he was 15 years old, he struck a peer after the peer had expressed interest in
Wammes’s girlfriend. The peer suffered a broken jaw. Wammes testified that
when he saw the young man bleeding from the mouth, he immediately felt remorse
and apologized. Wammes called his parents to confess what he had done. He also
spoke to the victim’s mother on the phone and apologized. Based on this incident,
Wammes was adjudicated a delinquent child. He performed community service,
completed an anger-management assessment, and served only one year of a three-
year period of probation before he was released.
       {¶ 4} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). The
applicant’s record of conduct must justify “the trust of clients, adversaries, courts,
and others with respect to the professional duties owed to them.” Gov.Bar R.
I(11)(D)(3). In considering whether Wammes had satisfied his burden, the panel
noted that he (1) did not forfeit any rights or privileges as a result of the
adjudication, (2) has learned never to respond with violence and to think before
acting, and (3) has demonstrated that he is no longer the immature teenager he was




                                          2
                                January Term, 2018




more than 10 years ago. See Gov.Bar R. I(11)(D)(3)(a), (4)(a) through (j), and
(5)(a). Therefore, the panel determined that Wammes had met his burden of
proving his character, fitness, and moral qualifications for admission to the practice
of law and recommended that we approve his registration application. The board
unanimously adopted the panel’s report and recommendation, and there are no
objections. Having thoroughly reviewed the record and applicable rules, we agree
that Wammes has established that he possesses the requisite character, fitness, and
moral qualifications for admission to the practice of law in Ohio.
       {¶ 5} Accordingly, we adopt the board’s report and approve Wammes’s
pending application and permit him to sit for the February 2019 bar exam, provided
that he satisfies the remaining registration requirements.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, DEWINE,
and DEGENARO, JJ., concur.
                               _________________
       Brison Deverick Wammes, pro se.
       Raymond W. Lembke, for the Cincinnati Bar Association.
                               _________________




                                          3